            Case 1:21-cv-01420-RA Document 29 Filed 08/31/21 Page 1 of 1
                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 08/31/21



 ELISA CANITLENA,

                                  Plaintiff,
                                                                      21-CV-1420 (RA)
                          v.
                                                                           ORDER
 CONSOLIDATED EDISON COMPANY OF
 NEW YORK, et al.,

                                Defendants.


RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that mediation in this case was held and agreement reached

on all issues. Accordingly, it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the action

is made within thirty (30) days. Any application to reopen this action must be filed within thirty (30)

days of this order, and any application filed thereafter may be denied solely on that basis. If the

parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms of the

agreement must be placed on the public record and “so ordered” by the Court within the same thirty-

day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015). The Clerk of Court

is respectfully directed to close this case.

         Furthermore, the status conference scheduled for September 10, 2021 at 2:45 pm is adjourned

sine die.

SO ORDERED.

Dated:      August 31, 2021
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
